Citation Nr: 1714691	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-00 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter is on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his January 2012 substantive appeal, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  Following a March 2017 pre-hearing teleconference, the Veteran indicated that he would waive his hearing request if he was granted the benefits sought on appeal, to include a 70 percent evaluation for PTSD and a TDIU.  

Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

FINDINGS OF FACT

1.  Throughout the period of the claim, the occupational and social impairment from the Veteran's PTSD has most nearly approximated deficiencies in most areas.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected PTSD precludes him from maintaining any substantially gainful employment consistent with his education and occupational background.





CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA may consider assigning staged ratings if different ratings are warranted for different time periods based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

The Veteran's posttraumatic stress disorder (PTSD) is rated under the schedule of ratings for mental disorders.  Notably, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a 50 percent rating for PTSD, effective August 28, 2008, in a January 2008 rating decision.  In March 2010, the Veteran filed a claim for an increased rating and the 50 percent evaluation was confirmed in the May 2010 rating decision on appeal.  

After careful review of the evidence, the Board finds that the criteria for a 70 percent evaluation, but not higher, are met for the Veteran's PTSD throughout the period on appeal.

The Board finds a November 2012 private vocational assessment that found the Veteran's PTSD was manifested by deficiencies in work, family relations, judgment, thinking, and mood to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator).  As discussed in the November 2012 assessment, the Veteran's PTSD symptoms include suicidal ideation, intermittently illogical, obscure, or irrelevant speech, near continuous depression affecting the ability to function, impaired impulse control, difficulty adapting to stressful circumstances, disturbances in motivation and mood, difficulty establishing and maintaining effective social relationships, and hallucinations.  The vocational specialist noted the Veteran experienced auditory and visual hallucinations, had difficulty searching for words and articulating responses to questions indicative of short term memory deficiencies and avoidance symptoms, and depressive symptoms that resulted in hopelessness, agitation, poor concentration, difficulty making decisions, reduced energy, sleep, and irritability.  It was also noted that the Veteran reported a history of angry verbal outbursts that resulted in problems with his wife and on the job.  The vocational assessment is consistent with other evidence of record that the Veteran's symptoms have included suicidal ideation, angry outbursts, depressed mood, anxiety, nightmares, isolation, sleep impairment, memory loss, irritability, difficulty concentrating, and auditory and visual hallucinations which affected his ability to maintain relationships.  A December 2010 VA examiner noted the Veteran became more isolated during periods of depression, had symptoms of passive suicidal ideation, occasional auditory and visual hallucinations, chronic insomnia and nightmares contributed to daytime sedation, and was noted to be below the cutoff score for cognitive impairment testing.  

Although the December 2010 VA examiner noted the Veteran's PTSD and depression symptoms resulted in reduced reliability and productivity due to moderate to severe symptoms of depression affecting the Veteran's concentration and increasing his irritability and sleep impairment that caused reduced productivity, the November 2012 vocational evaluation opined that the Veteran had difficulty describing his PTSD symptoms, which tended to minimize his reports in a way that was typical of PTSD patients and could result in underestimation of problems.  As such, the December 2010 VA examination report may not adequately portray the severity of the Veteran's PTSD.  Additionally, the Board notes that a September 2011 examiner found reduced reliability and productivity due to PTSD and depressive symptoms but finds the opinion of limited probative value as the examiner did not review the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  

Therefore, the Board resolves all reasonable doubt in the Veteran's favor, finding that that the symptoms described in the most recent November 2012 vocational evaluation are indicative of the severity of the symptoms for the entire period on appeal, and concludes that occupational and social impairment with deficiencies in most areas has been present throughout the period of the claim.

The Board has also considered whether there is any other schedular basis for granting a higher rating but has found none because the preponderance of the evidence demonstrates that the manifestations of the Veteran's PTSD did not more nearly approximate total occupational and social impairment.  Throughout the period of the claim, there is no evidence that the Veteran exhibited symptoms of gross impairment of thought processes, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran was fully oriented, maintained activities of daily living, including adequate hygiene, did not exhibit memory loss for names of close relatives, own occupation, or own name, experience panic attacks or near-continuous panic that affected the ability to function independently, appropriately, and effectively, and was not in persistent danger of hurting self or others.  At most, evidence of record indicated that the Veteran exhibited some impairment in thought processes or communication, suicidal ideation, occasional hallucinations of Vietnam, and some memory loss.  In addition, he has maintained relationships with his wife and two children.  Consideration has been given to assigning a staged rating, but for the reasons explained above, the Board has determined that a rating in excess of 70 percent for PTSD is not warranted for any portion of the rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this claim should be referred for extra-schedular consideration, but finds the manifestations of the service-connected PTSD, as discussed above, fully contemplated by the schedular criteria.   See 38 C.F.R. § 3.321(b).  Notably, the criteria address the Veteran's symptoms of nightmares, difficulty sleeping, anxiety, depression, irritability, hallucinations, suicidal ideation, difficulty in adapting to stressful circumstances, and difficulty maintaining effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board notes that the criteria for a 70 percent evaluation has more than reasonably described the Veteran's disability level and symptomatology; therefore, the schedular evaluation is adequate and no referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b)  is in order.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 70 percent schedular rating is warranted for the disability.

TDIU

In an October 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran asserted that he was unemployable due to service-connected disabilities.  The evidence of record indicates that he has a high school education and attended a year of community college, with an occupational history of seven years of working as a terminal operator at an airport and mover.  He has reported that he spent the majority of his career as a storekeeper in warehouses, with all positions allowing him to work with minimal supervision and generally alone.  The Veteran reported last working in 2008, when he retired from Xcel Energy after 31 years of work in their warehouses.  In a November 2012 vocational assessment, the Veteran indicated that he decided to retire because the nature of his occupation changed and caused increased mental stress that he reacted violently or verbally abusive to.  He stated that he had physical confrontations on a few occasions and was verbally abusive.

The Board notes that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total rating may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
The Veteran's service-connected PTSD is assigned a 70 percent rating as discussed above.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

The Board finds the Veteran unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD.  

The Board finds the November 2012 and December 2014 private vocational assessments obtained in support of his claim to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. at 470-71 (noting that the credibility and weight of the opinions are within the province of the adjudicator).  The November 2012 vocational assessment concluded that the Veteran was unemployable due to PTSD and that his prior employment with Xcel Energy was protected due to accommodations provided by his employer that did not exist in the general labor market or at Xcel at the time of his retirement.  The vocational specialist comprehensively reviewed the Veteran's medical records, vocational history, and job market factors and found the Veteran retired due to PTSD symptoms and would be precluded from future competitive employment opportunities due to PTSD.  See Prejean v. West, 13 Vet. App. at 448-49 (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  The examiner noted that the Veteran's occupation at Xcel Energy was in a warehouse, where he worked mostly by himself and was able to sleep on the job unnoticed for an hour.  The examiner reported that the prior occupational assessments did not consider that the Veteran was able to sleep on the job.  Further, the assessment found the Veteran's occupation accommodated him by allowing him to work alone and routinely sleep for an hour at a time and that he was transferred to a solitary position after a violent altercation with another employee that would require a protected environment to compensate for the insomnia, impulsive verbal outbursts, and social withdrawal due to PTSD.  A December 2014 vocational assessment also noted review of the claims file and concluded that the Veteran's PTSD prevented him from securing and maintaining substantially gainful employment on a regular and consistent basis because PTSD symptoms caused difficulty interacting with other individuals and maintaining appropriate relationships with coworkers and the general public.  The vocational specialist opined that PTSD prevented sustained work because he would have difficulty maintaining the required pace and production demands of working a full day, completing required tasks in a timely fashion, and that PTSD symptoms would likely cause excessive absenteeism or unscheduled breaks due to impaired concentration and the level of accommodations he would require would not be tolerated on the competitive market.  

The November 2012 assessment explained that the PTSD symptoms precluded competitive employment because aggressive or violent behavior would not be protected under the American Disabilities Act and noted that the prior opinions did not address the Veteran's ability to sleep at his last employment or that he had verbal outbursts and altercations.  Further, the vocational specialist reported that the nature of the warehouse management positions changed over time and include more responsibilities and more interaction with other people, such that a position that met the Veteran's accommodations did not exist and resulted in his retirement.

The Board acknowledges that a September 2011 examiner reported the Veteran was capable of full time employment, noting that the Veteran retired after 31 years without missing much work but finds the opinion of limited probative value as the examiner did not review the claims file.  See Prejean v. West, 13 Vet. App. at 448-49.  In addition, a November 2013 VA examination report determined the Veteran was able to perform simple work tasks in a loosely supervised work environment and noted that the Veteran was successfully employed for 31 years with no reprimands, threat of job loss, or missed time due to mental health issues, but notes that the opinion did not consider whether the 31 years of employment was in a protected environment due to his ability to sleep on the job and transfer to working alone.  See 38 C.F.R. § 4.16(a) (noting that marginal employment is not considered substantially gainful).  Further, although the December 2010 and April 2011 examiners did not find the Veteran unemployable due to PTSD, the December 2010 VA examiner noted the Veteran reported memory impairment likely affected his work before he retired and opined that moderate to severe symptoms of depression affected the Veteran's concentration, increased his irritability and sleep impairment and that isolation and depression reduced his productivity.  An April 2011 addendum opinion noted that the Veteran retired in 2008 due to increased pressures on the job and changing policies made him irritated, frustrated, and uncomfortable on the job.  The examiner noted the Veteran had a history of angry verbal outbursts when experiencing irritability and frustration and would likely work best independently with loose supervision and without long, monotonous tasks that taxed his attention and concentration and did not require interaction with customers.  The examiner opined that practically, being so close to retirement age and due to the economy, it would be challenging for him to find a new job.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected PTSD.  Therefore, a TDIU is warranted.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55-56.
ORDER

The Board having determined that 70 percent rating, but no higher, is warranted for PTSD throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


